                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

RLI INSURANCE COMPANY,

      Plaintiff,

v.                                                  Case No: 8:20-cv-2395-CEH-AEP

OUTSIDEIN ARCHITECTURE, LLC,

      Defendant.
___________________________________/

                                      ORDER

      This matter comes before the Court upon Plaintiff's Motion to Strike

Affirmative Defenses to the Complaint and Incorporated Memorandum of Law [Doc.

18], Defendant’s Response in Opposition [Doc. 22], Plaintiff’s Supplemental Brief in

Support of its Motion to Strike the Sixth Affirmative Defense [Doc. 29], and

Defendant’s Response to the Supplemental Brief [Doc. 30]. Having been duly advised,

the Court will DENY the motion to strike.

                                     Background

      Plaintiff RLI Insurance Company filed this action for damages and declaratory

relief under 28 U.S.C. § 2201 to establish there is no coverage under a claims-made

and reported, professional liability insurance contract issued to its insured Outsidein

Architecture. [Doc. 1 ¶¶ 1, 25]. The Complaint alleges that a claim was made against

Defendant before Plaintiff’s policy period, which commenced on March 18, 2020, but

was not disclosed in Defendant’s insurance application. Id. ¶¶ 22-24, 31. Plaintiff
therefore alleges that it has no duty to defend or indemnify Defendant in the lawsuit

relating to the claim that was made before the policy period. Id. ¶¶ 32, 36, 41, 50. The

Complaint asserts claims for no coverage under the terms and exclusions of the policy

(Counts I -III), recission of the policy (Count IV), and reimbursement (Count V).

       Defendant answered the complaint and asserted various affirmative defenses.

[Doc. 12]. Plaintiff moved to strike several of the affirmative defense, pursuant to

Federal Rule of Civil Procedure 12(f), including Defendant’s first, second, third,

fourth, fifth, seventh, eighth, tenth, and eleventh affirmative defenses. [Doc. 18 at p.

1]. Plaintiff argues that these affirmative defenses are redundant denials or simply not

legally valid defenses under Florida law. In response, Defendant contends its defenses

are legally sufficient and present relevant legal issues and bona fide issues of fact. [Doc.

22 p. 2]. After the Court heard arguments, Defendant withdrew its Sixth Affirmative

Defense alleging bad faith. [Doc. 30 ¶ 4].

                                       Discussion

       Pursuant to Rule 12(f), “[t]he court may strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.

Civ. P. 12(f). “The purpose of a motion to strike is to clean up the pleadings, streamline

litigation, and avoid unnecessary forays into immaterial matters.” S.Y. v. Naples Hotel

Co., No. 2:20-CV-118-JES-MRM, 2020 WL 4504976, at *5 (M.D. Fla. Aug. 5, 2020)

(quoting Hutchings v. Fed. Ins. Co., 2008 WL 4186994, *2 (M.D. Fla. Sept. 8,

2008)). Striking matters from a pleading is a drastic remedy and is disfavored. See

Thompson v. Kindred Nursing Centers E., LLC, 211 F. Supp. 2d 1345, 1348 (M.D. Fla.
                                             2
2002); Hill v. State Farm Ins. Co., 181 F. Supp. 3d 980, 988 (M.D. Fla. 2016). “[A] court

will not exercise its discretion under the rule to strike a pleading unless the matter

sought to be omitted has no possible relationship to the controversy, may confuse the

issues, or otherwise prejudice a party.” Reyher v. Trans World Airlines, Inc., 881 F. Supp.

574, 576 (M.D. Fla. 1995); Antoine v. Sch. Bd. of Collier Cty., Fla., No. 2:16-CV-379-

DNF, 2019 WL 913358, at *2 (M.D. Fla. Feb. 25, 2019) (stating same).

         Having considered the Affirmative Defenses at issue, 1 they are not legally

insufficient or redundant. Additionally, it has not been established that the affirmative

defenses bear no possible relationship to the controversy. Rather, they are relevant to

factual and legal issues presented in this case and they include much more than just a

denial of various paragraphs from the complaint. In fact, the affirmative defenses

provide adequate information to give Plaintiff sufficient notice of the arguments

asserted by Defendant. As such, the motion to strike is DENIED.

         Accordingly, it is hereby ORDERED:

             1. Plaintiff's Motion to Strike Affirmative Defenses to the Complaint and

                Incorporated Memorandum of Law [Doc. 18] is DENIED.

         DONE AND ORDERED in Tampa, Florida on July 14, 2021.




Copies to:

1
    This excludes the Sixth Affirmative Defense alleging bad faith, which has been withdrawn.
                                               3
Counsel of Record and Unrepresented Parties, if any




                                        4
